Citation Nr: 0827250	
Decision Date: 08/13/08    Archive Date: 08/18/08	

DOCKET NO.  05-36 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for HIV/AIDS.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1978 to April 1981.  

He also had periods of active duty for training in the years 
thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
VARO in St. Petersburg, Florida, that denied entitlement to 
the benefit sought.  


FINDING OF FACT

There is no competent persuasive medical evidence showing the 
veteran's HIV/AIDS is related to his active service or to any 
periods of active duty for training or inactive duty for 
training.  


CONCLUSION OF LAW

The criteria for service connection for HIV/AIDS are not met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.6, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

An October 2004 letter to the veteran essentially complies 
with the mandates of the VCAA.  The veteran was asked to 
provide information with regard to the dates of medical 
treatment during service and the names and exact locations of 
any facilities where he received treatment for his HIV/AIDS.  
He was also asked to provide statements from individuals who 
knew him when he was in service and about any disability he 
had while on active duty.  He was informed of additional 
types of evidence he could submit to support his claim.  He 
was informed that it was his responsibility to make sure VA 
received all requested records that were not in the 
possession of a Federal department or agency.  In the 
decision below the Board is concluding that the preponderance 
of the evidence is against the claim for service connection.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Records were requested 
and obtained from the Social Security Administration.  In 
March 2007 the veteran was sent a letter asking that he 
request treatment records from the service department for the 
period while he was in training at Fort Stewart, Georgia.  He 
was also asked to provide any treatment records he might have 
in his own possession.  None were received from him.  In 
March 2007 a request for records was submitted to the 
National Personnel Records Center for any active duty 
inpatient clinical records for HIV from July 1, 1988, to 
September 30, 1988, at Fort Stewart, Georgia.  An April 2007 
response from the National Personnel Records Center reflected 
that searches of the records for Fort Stewart, Georgia, for 
1988, were conducted, but no records were located with regard 
to the veteran.  Also of record and considered in connection 
with the claim is the transcript of the veteran's June 2008 
video conference hearing with the undersigned.  

In view of the foregoing, the Board finds that the duties 
imposed by the VCAA have been considered and satisfied.  The 
veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the evidence through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no indication of any additional existing 
evidence to obtain or develop required to create any 
additional evidence to be considered in connection with the 
claim.  Therefore, any error in the sequence of events or 
content of the notice is not shown to prejudice the veteran 
or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration 
of the matter on appeal at this time.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

When a disease process is first diagnosed after service, 
service connection can still be granted for that condition if 
the evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimant's in-service disease or injury and the present 
disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006); Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F. 3d 1317, 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(21)(24), (West 
2002); 38 C.F.R. § 3.6(a) (2007).  Active military, naval, or 
air service also includes any period of inactive duty 
training (INACDUTRA) duty in which the individual concerned 
was disabled from injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131.  

ACDUTRA includes full time duty performed by members of the 
National Guard of any state or the reservists.  38 C.F.R. 
§ 3.6(c).  INACDUTRA includes duty other than full time duty 
performed by a member of the Reserves or the National Guard 
of any state.  38 C.F.R. § 3.6(d) (2007).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance supports the claim or 
whether all the evidence is in relative equipoise, whether 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or in his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).   The analysis below 
focuses on the most salient and relevant evidence and what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The veteran essentially maintains that his HIV that was 
detected and diagnosed in early 1988 and is associated with 
his military service.  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
various symptoms.  See, for example, Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or to render an opinion as to the cause 
or etiology of any current disorder because he does not have 
the requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge).  

The veteran's service treatment records are silent for any 
complaints or findings indicative of the presence of an 
immune deficiency disorder.  

The available records show the veteran was found to have HIV 
in January 1988 while assigned to the 339th Hospital Unit in 
Pittsburgh.  The veteran was informed of the HIV positive 
results in February 1988.  An effective medicine counseling 
record dated in April 1988 reveals that the date of diagnosis 
was March 13, 1988.  It was made by the commander of the 
339th General Hospital in Pittsburgh.  

The veteran argues that he was first diagnosed with HIV in 
December 1987 when he was at a weekend drill with Reserves.  
(Transcript, page 3).  He states he did not receive any 
treatment in service.  He testified that he last served with 
the Reserves in July 1988 at Fort Stewart, Georgia.  He 
claimed that after he returned to Pittsburgh, with the 339th 
General Hospital, he was eventually released from his unit 
because of his HIV status.  (Transcript, page 4).  

Of record is a communication from the National Personnel 
Records Center indicating that a search of the inpatient 
clinical records at Fort Stewart, Georgia, between July 1, 
1988, and September 30, 1998, was made, but no records 
pertaining to the veteran were located.  

In a September 2007 memorandum, it was indicated that in 
March 2007 the veteran was sent a development letter 
informing him that records were requested from his training 
at Fort Stewart, from the service department, but had not 
been received.  The veteran was asked to provide any copies 
he might have in his possession.  It was stated that as of 
September 14, 2007, no such records had been received from 
the veteran.  It was further indicated that on March 26, 
2007, a request for clinical records was submitted to the 
National Personnel Records Center.  An April 2007 response 
from that facility was received indicating that a search of 
the inpatient clinical records at Fort Stewart, Georgia, from 
July 1, 1988, to September 30, 1988, was conducted, but no 
records with regard to the veteran were located.  

There is no competent persuasive evidence of a nexus between 
the veteran's HIV and his military service.  No medical 
professional has ever opined that the veteran has HIV/AIDS 
related to any remote incident in service.  As noted above, 
for service connection to be established, there must be 
medical evidence relating a current disability to active 
service, ACDUTRA or INACDUTRA.  Such evidence is lacking in 
this case.  In sum, the Board finds that the evidence of 
record does not relate the veteran's HIV status to any aspect 
of his service.  Accordingly, the claim must be denied.  


ORDER

Entitlement to service connection for HIV/AIDS is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


